*877
ORDER

PER CURIAM.
Anthony D. Daniele and Beth A. Daniele (collectively Appellants) appeal from a judgment quieting title in a 2.1-acre tract of land (2.1-acre tract) in favor of Respondents Brian C. Underwood (Underwood) and Carol S. Hunt (Hunt) and permanently enjoining Appellants from using Vision View Spring Lake (the Lake) and its surrounding property, which borders the southern edge of Appellants’ property.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). Further, the trial court’s judgment does not erroneously declare the law, nor does it erroneously apply the law. Id. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).